Error to review a judgment entered November 20, 1972, and an order entered March 13, 1973, of the circuit *785court for Milwaukee county: Christ T. Seraphim, Circuit Judge.
The cause was submitted for the plaintiff in error on the brief of Howard B. Eisenberg, state public defender, and Garrett N. Kavanagh, assistant state public defender, and for the defendant in error on the brief of Robert W. Warren, attorney general, and Charles R. Larsen, assistant attorney general.
Criminal law. Forgery. Possession and intent to utter forged writing. Withdrawal of guilty plea. Reaffirmation after declining opportunity to withdraw. Denial of subsequent withdrawal motion proper.
Judgment and order affirmed.